DETAILED ACTION
	Response to Amendment
 The amendment filed on 07/29/2022 has been entered and considered by Examiner. Claims 1 - 20 are presented for examination. This Action is made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Abadi et al. (US Pub. 20190171929 A1) in view of Barad et al.  (US Pub. 20190362269 A1).
For claim 1, Abadi discloses a method comprising: 
	training a first machine learning model (102) with a first data set to provide a first output having a first accuracy [0006, 0040]; 
	training a plurality of machine learning models (106/108), each of the plurality of machine learning models derived from the first machine learning model (102), wherein the plurality of machine learning models each having a predetermined difference from the first machine learning model (Figs. 3 and 5, steps 302-316 or 502-524, the plurality subsequent Neural Networks are different than the first Neural Network) [0006, 0040]; 
	providing, during inference operation, a first input sample to the first machine learning model and to each of the plurality of machine learning models (Steps 302, 308, and 314 or 502, 508, 514, and 520) [0046-48], 
	wherein in response to receiving the first input sample, the first machine learning model providing a first output and the plurality of machine learning models provides a plurality of second outputs (steps 306 or 506) [0040, 0044, 0046]; 
	classifying the final output, if the first input sample is in a problem domain and the first output and the final output are in the problem domain, the first input sample is determined to not be an adversarial input sample (Figs. 3 and 5, steps 302-316 or 502-524, determining whether the input belongs to the Trusted Decoder Neural Nework domain or Adversary Decoder Neural Neworks domain) [0045-48 or 0054-58] and 
	if the first input sample is not in the problem domain, the first output is in the problem domain, and the final output is not in the problem domain, the first input sample is identified as being an adversarial input (Figs. 3 and 5, steps 302-316 or 502-524, determining whether the input belongs to the Trusted Decoder Neural Nework area or Adversary Decoder Neural Neworks area) [0045-48 or 0054-58].
	But Abadi doesn’t explicitly discloses aggregating the plurality of second outputs to determine a final output; 
	However, Barad discloses aggregating the plurality of second outputs to determine a final output [0088-91]; 
	Barad also discloses classifying the final output, if the first input sample (205) is in a problem domain and the first output and the final output are in the problem domain, the first input sample is determined to not be an adversarial input sample (Figs. 2-4; determining whether the input fall under adversarial model area or not adversarial model area) [0020-23, 0088]; and 
	if the first input sample is not in the problem domain, the first output is in the problem domain, and the final output is not in the problem domain, the first input sample is identified as being an adversarial input (Figs. 2-4; determining whether the input fall under adversarial model area or not adversarial model area) [0020-23, 0088];
Since, all are analogous arts addressing adversarial signal detection use in a Machine Learning system; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Abadi and Barad to ensure input information for machine learning models can be properly determine, thus, improving reliability of the Machine Learning outcome for different ML models. 
	
	For claim 6, Abadi as modified by Barad, Abadi further discloses the plurality of machine learning models further comprises a plurality of clones of the first machine learning model (Figs. 2-5, other neural networks), and 
	wherein training the plurality of machine learning models further comprises retraining the plurality of clones of the first machine learning model to have a second accuracy, and wherein the second accuracy is lower than the first accuracy [0047].
	Barad also discloses wherein training the plurality of machine learning models further comprises retraining the plurality of clones of the first machine learning model to have a second accuracy, and wherein the second accuracy is lower than the first accuracy (another accuracy is less than a threshold of first model) [0043-44]. See motivation to combine the references from the above.

	For claim 9, Abadi as modified by Barad, Abadi further discloses the training of the plurality of machine learning models further comprises training the plurality of machine learning models using a data set used to train the first machine learning model [0046-48].

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Abadi et al. (US Pub. 20190171929 A1) in view of Barad et al.  (US Pub. 20190362269 A1) in further view of Saon et al. (US Pub. 20150161522 A1).

	For claim 2, Abadi as modified by Barad disclose all limitations this claim depends on.
But Abadi as modified by Barad don’t explicitly teach the following limitation taught by Saon.
	Saon discloses aggregating the plurality of outputs further comprises determining the final output is decided by a majority vote of the plurality of machine learning models [0006].
Since, all are analogous arts addressing adversarial signal detection use in a Machine Learning system; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Abadi, Barad, and Saon to ensure various input information for machine learning models can be properly process, thus, improving adaptability of the Machine Learning information for different ML models. 

	For claim 3, Abadi as modified by Barad disclose all limitations this claim depends on.
But Abadi as modified by Barad don’t explicitly teach the following limitation taught by Saon.
	Saon discloses aggregating the plurality of outputs further comprises aggregating the plurality of outputs using a weighted sum of the plurality of outputs [0039].
Since, all are analogous arts addressing adversarial signal detection use in a Machine Learning system; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Abadi, Barad, and Saon to ensure various input information for machine learning models can be properly process, thus, improving adaptability of the Machine Learning information for different ML models. 

	For claim 4, Abadi as modified by Barad disclose all limitations this claim depends on.
But Abadi as modified by Barad don’t explicitly teach the following limitation taught by Saon.
	Saon discloses training the first machine learning model and training the plurality of machine learning models occurs concurrently [0077], and 
	wherein the first machine learning model and the plurality of machine learning models are trained using different training input samples [0039].
Since, all are analogous arts addressing adversarial signal detection use in a Machine Learning system; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Abadi, Barad, and Saon to ensure various input information for machine learning models can be properly process, thus, improving adaptability of the Machine Learning information for different ML models. 


	For claim 5, Abadi as modified by Barad, Abadi further discloses wherein each of the plurality of machine learning models is trained to provide a second output having a second accuracy in response to receiving the first input, and wherein the second accuracy is lower than the first accuracy [0047].


Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Abadi et al. (US Pub. 20190171929 A1) in view of Durham et al.  (US Pub. 20190156183 A1).

	For claim 10, Abadi discloses a method for protecting a first machine learning model (102), the method comprising: 
	providing to a first machine learning model a first input sample during an inference operation of the first machine learning model (Steps 302, 308, and 314 or 502, 508, 514, and 520) [0046-48]; 
	generating a first output from the first machine learning model in response to the first input sample (steps 306 or 506) [0040, 0044, 0046]; 
	determining if the first input sample is an adversarial input (Figs. 3 and 5, steps 302-316 or 502-524, determining whether the input belongs to the Trusted Decoder Neural Nework area or Adversary Decoder Neural Neworks area) [0045-48 or 0054-58];
	But Abadi doesn’t explicitly discloses if the first input is determined to be an adversarial input, generating a random output value; 
	smoothing the random output value to reduce a difference between the random output value and the first output from the first machine learning model; and 
	providing the smoothed random output value instead of the first output.
	However, Durham discloses if the first input is determined to be an adversarial input, generating a random output value (Figs. 2-4) [0016-17, 0041]; 
	smoothing the random output value to reduce a difference between the random output value and the first output from the first machine learning model (Fig. 5, 504-506) [0041-43]; and 
	providing the smoothed random output value instead of the first output (Fig. 6, 604) [0041-43].
Since, all are analogous arts addressing adversarial signal detection use in a Machine Learning system; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Abadi and Durham to ensure adversarial input information for machine learning models can be properly corrected, thus, improving reliability of the Machine Learning outcome for different ML models.

	For claim 15, Abadi as modified by Durham, Durham further discloses the random output value is pseudo-randomly generated (Fig. 6, 604) [0041-43]. See motivation to combine the references from above.


Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Abadi et al. (US Pub. 20190171929 A1) in view of Durham et al.  (US Pub. 20190156183 A1) in view of Barad et al.  (US Pub. 20190362269 A1).

	For claim 11, Abadi, as modified by Durham, discloses determining if the first input sample is an adversarial input further comprising: 
	training a plurality of machine learning models (106/108), each of the plurality of machine learning models derived from the first machine learning model (102), 
	wherein the plurality of machine learning models each having a predetermined difference from the first machine learning model (Figs. 3 and 5, steps 302-316 or 502-524, the plurality subsequent Neural Networks are different than the first Neural Network) [0006, 0040]; 
providing a plurality of second outputs from the plurality of machine learning models (steps 306 or 506) [0040, 0044, 0046]; 
	classifying the final output to determine if the first input sample is an adversarial input, wherein if the first input sample is in a problem domain and the first output and the final output are in the problem domain, the first input sample is determined to not be an adversarial input (Figs. 3 and 5, steps 302-316 or 502-524, determining whether the input belongs to the Trusted Decoder Neural Nework domain or Adversary Decoder Neural Neworks domain) [0045-48 or 0054-58], and 
	if the first input sample is not in the problem domain, the first output is in the problem domain, and the final output is not in the problem domain, the first input sample is identified as being an adversarial input (Figs. 3 and 5, steps 302-316 or 502-524, determining whether the input belongs to the Trusted Decoder Neural Nework domain or Adversary Decoder Neural Neworks domain) [0045-48 or 0054-58].
	But Abadi, as modified by Durham, doesn’t explicitly discloses aggregating the plurality of second outputs to determine a final output; and 
	However, Barad discloses aggregating the plurality of second outputs to determine a final output [0088-91]; 
	Barad also discloses classifying the final output, if the first input sample (205) is in a problem domain and the first output and the final output are in the problem domain, the first input sample is determined to not be an adversarial input sample (Figs. 2-4; determining whether the input fall under adversarial model area or not adversarial model area) [0020-23, 0088]; and 
	if the first input sample is not in the problem domain, the first output is in the problem domain, and the final output is not in the problem domain, the first input sample is identified as being an adversarial input (Figs. 2-4; determining whether the input fall under adversarial model area or not adversarial model area) [0020-23, 0088];
Since, all are analogous arts addressing adversarial signal detection use in a Machine Learning system; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Abadi, Durham, and Barad to ensure input information for machine learning models can be properly determine, thus, improving reliability of the Machine Learning outcome for different ML models. 

	For claim 14, Abadi as modified by Durham and Barad, Abadi further discloses training the plurality of machine learning models further comprises training the plurality of machine learning models using a data set used to train the first machine learning model [0046-48].
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Abadi et al. (US Pub. 20190171929 A1) in view of Durham et al.  (US Pub. 20190156183 A1) in view of Barad et al.  (US Pub. 20190362269 A1) in further view of Saon et al. (US Pub. 20150161522 A1).

	For claim 12, Abadi as modified by Durham and Barad disclose all limitations this claim depends on.
	But Abadi as modified by Durham and Barad don’t explicitly teach the following limitation taught by Saon.
	Saon discloses aggregating the plurality of outputs further comprises determining that the final output is decided by a majority vote of the plurality of machine learning models [0006].
Since, all are analogous arts addressing adversarial signal detection use in a Machine Learning system; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Abadi, Durham, Barad, and Saon to ensure various input information for machine learning models can be properly process, thus, improving adaptability of the Machine Learning information for different ML models. 

	For claim 13, Abadi as modified by Durham and Barad disclose all limitations this claim depends on.
	But Abadi as modified by Durham and Barad don’t explicitly teach the following limitation taught by Saon.
	Saon discloses training the first machine learning model, wherein training the plurality of machine learning models and the first machine learning model occurs concurrently [0077], and 
wherein the first machine learning model and the plurality of machine learning models are trained using different training input samples [0039].
Since, all are analogous arts addressing adversarial signal detection use in a Machine Learning system; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Abadi, Durham, Barad, and Saon to ensure various input information for machine learning models can be properly process, thus, improving adaptability of the Machine Learning information for different ML models. 


Claims 7, 8, 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Abadi et al. (US Pub. 20190171929 A1) in view of Barad et al.  (US Pub. 20190362269 A1) in view of Durham et al.  (US Pub. 20190156183 A1).

	For claim 7, Abadi as modified by Barad disclose all limitations this claim depends on.
But Abadi as modified by Barad don’t explicitly teach the following limitation taught by Durham.
	Durham discloses classifying the final output further comprises detecting that the first input sample is an adversarial input sample (Figs. 2-4) [0016-17, 0041], and in response, generating a pseudo-random output to provide instead of the first output (Fig. 6, 604) [0041-43].
Since, all are analogous arts addressing adversarial signal detection use in a Machine Learning system; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Abadi, Barad, and Durham to ensure adversarial input information for machine learning models can be properly corrected, thus, improving accuracy of the Machine Learning outcome for different ML models.

	For claim 8, Abadi as modified by Barad disclose all limitations this claim depends on.
But Abadi as modified by Barad don’t explicitly teach the following limitation taught by Durham.
	Durham discloses smoothing the pseudo-random output to reduce a difference in values between consecutive pseudo-random outputs (Fig. 6, 604) [0041-43].
Since, all are analogous arts addressing adversarial signal detection use in a Machine Learning system; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Abadi, Barad, and Durham to ensure adversarial input information for machine learning models can be properly corrected, thus, improving accuracy of the Machine Learning outcome for different ML models.

	For claim 16, Abadi discloses a non-transitory machine-readable storage medium encoded with instructions for hardening a machine learning model against extraction [0085], comprising: 
	instructions for training a first machine learning model with a first data set to provide a first output having a first accuracy [0006, 0040]; 
	instructions for training a plurality of machine learning models (106/108), each of the plurality of machine learning models derived from the first machine learning model (102), wherein the plurality of machine learning models each having a predetermined difference from the first machine learning model (Figs. 3 and 5, steps 302-316 or 502-524, the plurality subsequent Neural Networks are different than the first Neural Network) [0006, 0040]; 	
	instructions for providing, during inference operation, a first input sample to the first machine learning model and to each of the plurality of machine learning models (Steps 302, 308, and 314 or 502, 508, 514, and 520) [0046-48], 
	wherein in response to receiving the first input sample, the first machine learning model providing a first output and the plurality of machine learning models providing a plurality of second outputs (steps 306 or 506) [0040, 0044, 0046];
	But Abadi doesn’t explicitly discloses aggregating the plurality of second outputs to determine a final output; 
	However, Barad discloses instructions for aggregating the plurality of second outputs to determine a final output [0088-91]; 
Since, all are analogous arts addressing adversarial signal detection use in a Machine Learning system; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Abadi and Barad to ensure input information for machine learning models can be properly determine, thus, improving reliability of the Machine Learning outcome for different ML models. 
	 But Abadi and Barad don’t explicitly discloses instructions for classifying the final output and the first output to determine if the first input sample is identified as being an adversarial input; and 
	instructions for providing a randomly generated output if the first input sample is identified as being an adversarial input, otherwise providing the first output.
	However, Durham discloses instructions for classifying the final output and the first output to determine if the first input sample is identified as being an adversarial input (Figs. 2-4) [0016-17, 0041]; and 
	instructions for providing a randomly generated output if the first input sample is identified as being an adversarial input, otherwise providing the first output (Fig. 6, 604) [0041-43].
Since, all are analogous arts addressing adversarial signal detection use in a Machine Learning system; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Abadi, Barad, and Durham to ensure adversarial input information for machine learning models can be properly corrected, thus, improving accuracy of the Machine Learning outcome for different ML models.

	For claim 18, Abadi as modified by Barad, and Durham, Abadi further discloses classifying the final output to the first output further comprises comparing the final output to the first output, if the first input sample is in a problem domain and the first output and the final output are in the problem domain, the first input sample is determined to not be an adversarial input sample (Figs. 3 and 5, steps 302-316 or 502-524, determining whether the input belongs to the Trusted Decoder Neural Nework domain or Adversary Decoder Neural Neworks domain) [0045-48 or 0054-58], and 
if the first input sample is not in the problem domain, the first output is in the problem domain, and the final output is not in the problem domain, the first input sample is identified as being an adversarial input (Figs. 3 and 5, steps 302-316 or 502-524, determining whether the input belongs to the Trusted Decoder Neural Nework area or Adversary Decoder Neural Neworks area) [0045-48 or 0054-58].

	For claim 20, Abadi as modified by Barad, and Durham, Durham discloses the randomly generated output is pseudo-randomly generated, and the method further comprising smoothing the pseudo-randomly generated output to reduce a difference in values between consecutive randomly generated outputs (Fig. 5, 504-506) [0041-43]. See motivation to combine the references from above.

Claims 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Abadi et al. (US Pub. 20190171929 A1) in view of Barad et al.  (US Pub. 20190362269 A1) in view of Durham et al.  (US Pub. 20190156183 A1) in further view of Saon et al. (US Pub. 20150161522 A1).
	For claim 17, Abadi as modified by Barad and Durham disclose all limitations this claim depends on.
	But Abadi as modified by Barad and Durham don’t explicitly teach the following limitation taught by Saon.
	Saon discloses aggregating the plurality of outputs further comprises determining that the final output is decided by a majority vote of the plurality of machine learning models [0006].
Since, all are analogous arts addressing adversarial signal detection use in a Machine Learning system; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Abadi, Barad, Durham, and Saon to ensure various input information for machine learning models can be properly process, thus, improving adaptability of the Machine Learning information for different ML models. 

	For claim 19, Abadi as modified by Barad and Durham disclose all limitations this claim depends on.
	But Abadi as modified by Barad and Durham don’t explicitly teach the following limitation taught by Saon.
	Saon discloses training the first machine learning model and training the plurality of machine learning models occurs concurrently [0077], and 
wherein the first machine learning model and the plurality of machine learning models are trained using different training input samples [0039].
Since, all are analogous arts addressing adversarial signal detection use in a Machine Learning system; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Abadi, Barad, Durham, and Saon to ensure various input information for machine learning models can be properly process, thus, improving adaptability of the Machine Learning information for different ML models. 
Response to Arguments
Applicant's arguments filed 07/29/2022 have been fully considered but they are not persuasive. 
With regard to the references failing to teach every element recited in the independent claims; the Examiner respectfully disagrees with the arguments by the Applicant. Even though, the Examiner acknowledges Applicant's invention may possess some novel features, the claims are written too broad that can be read on the current cited prior art(s).  Further actions must be taken to explicitly claim those novel features of the current application.

With regards to the argument for the limitation “…classifying the final output, if the first input sample is in a problem domain and the first output and the final output are in the problem domain, the first input sample is determined to not be an adversarial input sample… ”, the Examiner asserts that Abadi discloses on Figs. 3 and 5, steps 302-316 or 502-524, determining whether the input belongs to the Trusted Decoder Neural Nework domain or Adversary Decoder Neural Neworks domain “… maximize the error between the primary neural network input and the second estimated reconstruction of the primary neural network input as generated by the adversary decoder neural network…the loss function may not attempt to maximize the adversary neural network's reconstruction error, but rather may be formulated to minimize the mutual information between the second estimated reconstruction of the primary neural network input and the primary neural network input….” [00732-73].
Barad also discloses, Figs. 2-4, determining whether the input fall under adversarial model area or not adversarial model area.  “…adversarial attack identifier 220 identifies whether an input to the ensemble model is an adversarial attack using the output of the ensemble model at multiple output locations. (Block 415). In some examples, the example adversarial attack identifier 220 determines an adversarial attack has occurred using a distribution of confidence scores reported by output locations in the ensemble model. In other examples, the example adversarial attack identifier 220 determines an adversarial attack has occurred using a count of classifications reported by output locations in the ensemble model.” [0046], the adversial attacks are based on malicious inputs. “…Adversarial attacks against artificial intelligence are malicious inputs crafted to compromise the accuracy of classification models” [0002].


With regards to the argument for the limitation “…if the first input sample is not in the problem domain, the first output is in the problem domain, and the final output is not in the problem domain, the first input sample is identified as being an adversarial input… ”, the Examiner asserts that the Examiner asserts that Abadi discloses on Figs. 3 and 5, steps 302-316 or 502-524, determining whether the input belongs to the Trusted Decoder Neural Nework domain or Adversary Decoder Neural Neworks domain “… maximize the error between the primary neural network input and the second estimated reconstruction of the primary neural network input as generated by the adversary decoder neural network…the loss function may not attempt to maximize the adversary neural network's reconstruction error, but rather may be formulated to minimize the mutual information between the second estimated reconstruction of the primary neural network input and the primary neural network input….” [00732-73].
Barad also discloses, Figs. 2-4, determining whether the input fall under adversarial model area or not adversarial model area.  “…adversarial attack identifier 220 identifies whether an input to the ensemble model is an adversarial attack using the output of the ensemble model at multiple output locations. (Block 415). In some examples, the example adversarial attack identifier 220 determines an adversarial attack has occurred using a distribution of confidence scores reported by output locations in the ensemble model. In other examples, the example adversarial attack identifier 220 determines an adversarial attack has occurred using a count of classifications reported by output locations in the ensemble model.” [0046], the adversial attacks are based on malicious inputs. “…Adversarial attacks against artificial intelligence are malicious inputs crafted to compromise the accuracy of classification models” [0002].


	With regards to the argument for the limitation “… aggregating the plurality of second outputs to determine a final output…” the Examiner asserts that  Barad discloses aggregating the plurality of second outputs to determine a final output “…detect an adversarial attack against a machine learning model, the apparatus comprising an ensemble model generator to generate an ensemble model from a trained model, an ensemble model executor to generate an output from the ensemble model, and an adversarial attack identifier to determine whether an adversarial attack has occurred based on the output from the ensemble model… a data point accumulator to generate a structure to aggregate output data for exit points in the ensemble model… to generate a structure to aggregate data for exit points in the ensemble model using a set of output values and confidence scores associated with exit locations in the ensemble model…  to generate a structure to aggregate data for exit points in the ensemble model using a weighted average of the output at the exit points.” [0088-91].
	ARGUMENT DOES NOT REPLACE EVIDENCE WHERE EVIDENCE IS
NECESSARY
	The arguments made by the counsel cannot take the place of evidence in the record. The Applicant representative’s arguments for the obvious reason to combine the implicit and explicit teaching of the cited reference(s) failed to provide factual support to sustain the ground of arguments. The mere statement of disagreement of the prior art made by the Applicant’s representative cannot be served as evidence for support. Please see the following case law for detail:
	In re  Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465,43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration.

	 ARGUING AGAINST REFERENCES INDIVIDUALLY
	One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck  and Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	All limitations, elements, and arguments cited by the Applicant had indeed been disclosed by the reference prior art(s) or addressed by the Examiner. The concurrent Office Action furthermore elaborates the explicit and implicit teaching of the disclosed reference(s). Any rationale and citation applied in the previous Office Action not challenge by the Applicant will be treated as the Applicant's admittance in the subject matter.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Inquiries 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAKEE FANG whose telephone number is (571)270-3633.  The Examiner can normally be reached on Mon-Fri 9:00AM-5:00PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, PÉREZ-GUTIÉRREZ RAFAEL can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAKEE FANG/
Primary Examiner, Art Unit 2642